CLAY, Commissioner.
Appellant’s petition for a writ of habeas corpus was dismissed by the circuit court on the ground that it failed to state facts upon which relief could be granted.
The petition itself states only that the petitioner is illegally restrained in the state penitentiary under a commitment issued by the Warren Circuit Court sentencing him to life imprisonment for the crime of armed robbery, which is in violation of his constitutional rights under the Fourteenth Amendment to the Constitution of the United States. The latter legal conclusion is insufficient to show petitioner’s detention is illegal, or the judgment of conviction was void, or the court lacked jurisdiction. See Commonwealth v. Gresham, 196 Ky. 27, 244 S.W. 66.
If we consider appellant’s brief filed in the circuit court as part of the petition, we find the statement that he entered a plea of guilty upon the promise of an officer of the Commonwealth that he would receive a 10 year sentence. This alleged fact is not shown by the record of the original proceeding. Even if it were true, it would not authorize release from confinement in a habeas corpus proceeding. Owen v. Commonwealth, Ky., 280 S.W.2d 524.
The judgment is affirmed.